       Case 7:20-cr-01676 Document 10 Filed on 10/15/20 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 VS.                                             §       CRIMINAL NO. 7:20-CR-01676
                                                 §
 JOSE LUIS TREJO                                 §


                      NOTICE OF APPEARANCE OF CO-COUNSEL

TO THE HONORABLE COURT:

        Mr. Jason M. Davis of DAVIS & SANTOS, P.C. files this Notice of Appearance and requests

that the Court add him as co-counsel on behalf of Defendant Jose Luis Trejo. In addition, co-

counsel requests that the Court and all parties update their records to include counsel as follows:

                              Jason M. Davis
                              Davis & Santos, P.C.
                              719 S. Flores Street
                              San Antonio, TX 78204
                              (210) 853-5882 – Phone
                              (210) 200-8395 – Fax
                              jdavis@dslawpc.com

DATED: October 15, 2020
                                                     Respectfully submitted,


                                              By:     /s/ Jason M. Davis
                                                     Jason M. Davis
                                                     State Bar No. 00793592
                                                     Southern District ID No. 20114
                                                     E-mail: jdavis@dslawpc.com

                                                     DAVIS & SANTOS, P.C.
                                                     719 S. Flores Street
                                                     San Antonio, Texas 78204
                                                     Tel: (210) 853-5882
                                                     Fax: (210) 200-8395

                                                     Attorney for Defendant
                                                     Jose Luis Trejo
      Case 7:20-cr-01676 Document 10 Filed on 10/15/20 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

        I certify that on the 15th day of October 2020, the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system and all counsel of record will receive
an electronic copy via the Court’s CM/ECF system.


                                                    /s/ Jason M. Davis
                                                    Jason M. Davis




                                               2
